Citation Nr: 0531418	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-28 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to August 8, 1995 for 
compensation pursuant to 38 U.S.C.A. § 1151 (West 1991) for 
persecutory type delusional disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  The veteran's claims folder has 
since been transferred to the Winston-Salem, North Carolina 
RO, where a hearing was held on May 11, 2005 before Mary 
Gallagher, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).


FINDINGS OF FACT

1. The VA treatment upon which the section 1151 VA 
compensation for delusional disorder is based occurred in 
June 1992.

2. A claim for VA compensation pursuant to 38 U.S.C.A. § 1151 
for persecutory type delusional disorder was not received 
prior to August 8, 1995.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for persecutory type delusional disorder prior to August 8, 
1995 are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2005). Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor." 38 U.S.C.A. § 5110(a). The 
implementing regulation specifies that for disability or 
death due to hospitalization, etc., the effective date shall 
be the date injury or aggravation was suffered if claim is 
received within 1 year after that date otherwise, it will be 
the date of receipt of claim. 38 C.F.R. § 3.400.

A formal claim for benefits or any statement in a 
communication showing an intent to file a section 1151 claim 
may be accepted as such a claim.  38 C.F.R. § 3.154. Informal 
claims must identify the benefit sought.  See 
38 C.F.R. § 3.155.  The date of a VA hospitalization or 
examination report may service as the date of receipt of the 
claim, if a claim specifying the benefit sought is received 
within one year of it. See 38 C.F.R. § 3.157

The assigned effective date is August 8, 1995, the date a VA 
Form 21-4138 dated in July 1995 was received. There is no 
satisfactory evidence in the file showing that a claim for VA 
compensation under 38 U.S.C.A. § 1151 for psychiatric 
disability was received before August 8, 1995. The veteran's 
June 1992 treatment was the basis for the grant of VA 
compensation under section 1151.  June 1992 is when he 
asserts he filed a claim. The June 1992 treatment records 
have been obtained, and they evidence no intent to file a 
section 1151 claim.  There is no evidence of record, dating 
prior to August 8, 1995, evidencing an intent to file a claim 
for section 1151 benefits or specifying that compensation was 
sought under section 1151.  

The veteran's post August 8, 1995 statements are not 
satisfactory evidence of a claim being received prior to 
August 8, 1995.  It is notable that the veteran did not 
mention any prior claim in his August 1995 VA Form 21-4138.  
He submitted a statement in October 1996 containing numerous 
declarations concerning what happened during the 
hospitalization upon which his section 1151 claim is based; 
not one of those declarations reports that he filed a section 
1151 claim in June 1992.  There is no mention in his May 1997 
testimony that a claim was filed in 1992.  He stated in an 
August 1997 request to advance his case on the docket that 
his "first request for disability was 7-31-95".  It was 
only after the August 1995 effective date was communicated to 
him that he began to assert that he had filed a claim during 
or right after the VA hospitalization in June 1992.  
Unfortunately, the earliest evidence of a claim for section 
1151 benefits based on his June 1992 VA hospitalization is 
his VA Form 21-4138 dated July 31, 1995, which was first 
received by VA on August 8, 1995, as well as several times 
thereafter.  In light of the foregoing, an effective date 
prior to August 8, 1995 for section 1151 benefits is denied.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this instance, a letter sent to the veteran in December 
2004 meets all four notice requirements of section 5103(a) 
and 38 C.F.R. § 3.159.  Moreover, the veteran was given the 
complete text of 38 C.F.R. § 3.159 in his June 2004 statement 
of the case.  The section 5103(a) notice was not provided to 
the veteran prior to the unfavorable action concerning his 
claim for an earlier effective date for benefits pursuant to 
section 1151.  Nonetheless, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notice was provided to the 
veteran after the initial adjudication, he has not been 
prejudiced thereby.  The content of the notice provided to 
him fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Not only has the veteran 
been given every opportunity to submit evidence and argument 
in support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In this case, the veteran asserts that he submitted a claim 
in June 1992. Such a claim is not of record. He was given an 
opportunity to attempt to prove that he submitted a section 
1151 claim in 1992 -- including through his testimony and by 
holding open the record for 60 days after his hearing for the 
receipt of additional evidence - and he knew that proof of a 
prior claim submission would be relevant.  He has been given 
notice of the relevant regulations in the statement of the 
case. I find that VA's notice and development provisions are 
satisfied under the circumstances of this case. The Board 
concludes that no further notice or evidentiary development 
is necessary. Accordingly, appellate review is permitted.  


ORDER

Entitlement to an effective date prior to August 8, 1995 for 
the grant of VA compensation pursuant to 38 U.S.C.A. § 1151 
for persecutory type delusional disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


